Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields et al. (US 10,077,056 B1) in view of Roberson et al. (US 10,732,627 B1).
As to claims 1, 12, Fields teaches controlling a vehicle (causing an autonomous or semi-autonomous vehicle to operate – e.g. see abstract), comprising:	receiving, by a computing device from at least one sensor (Collecting data may involve using one or more sensors to measure the actual driving behavior.- c.2, l.56-57), first sensor information specifying actions taken by a person while driving (504, F.5);	performing machine learning operations to learn first driving habits of the person based at least on the first sensor information (506, F.5);	determining at least one autonomous driving rule for a particular driving style setting of a plurality of driving style setting options based on the machine-learned driving habits of the person (… [Wingdings font/0xE0] 508, 510, 512, F.5), the at least one autonomous driving rule configured to cause performance of autonomous driving operations of the vehicle (e.g. automatically drive a vehicle based upon the driver profile and/or settings established based upon actual driver behavior and/or acceptable limits or thresholds for safe driving – c.13, l.27-32);	programming the particular driving style setting using the at least one autonomous driving rule (514, F.5); and	causing a value (any arbitrary value) of at least one operational parameter (driving characteristic; e.g. braking, cornering, speed management, average following distance, etc… – 506, F.5) that is selected by a user input during user control of the vehicle (i.e. driving characteristics that are selected via user input during user control of the vehicle are used to learn typical driving behavior for the user) to be overridden in accordance with the at least one autonomous driving rule (If the insured's typical driving behavior for a specific driving characteristic is not within an acceptable range for safe driving, the  c.5, l.1-5), when the particular driving style setting is selected (516, F.5; e.g. the autonomous or semi-autonomous vehicle may be driven automatically (under processor control) in a manner that corresponds to the mode selected, such as in accordance with a driver profile. – c.5, l.31-34).	As to claim 12 in particular, Fields teaches a processor and a non-transitory computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement the method for operating the vehicle (c.10, l.34 through c.11, l.3).		Regarding the limitation “while driving the vehicle and at least one other vehicle”, the broad disclosure of Fields is directed to analyzing and linking learned behavior of a specific driver’s driving habits independent of the vehicle that is driven (see abstract; The system may allow for transferring manual driving data from one vehicle to another, such as from the driver's primary vehicle to a new, borrowed, or rented vehicle. – c.6, l.59-63; any pre-existing data is accessed on the actual driving behavior, and the collected data and the pre-existing data are combined. – abstract). In considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01. In this case, one of ordinary skill in the art would reasonably be expected to infer a method receiving first sensor information specifying actions taken by a person while driving the vehicle and at least one other vehicle as described because the broad disclosure suggests combining pre-existing data from a vehicle with newly collected data of another vehicle. The limitation is not a patentable distinction.
As to claim 2, the combination teaches the method according to claim 1, wherein the machine-learned driving habits of the person are learned further based on user inputs (as discussed above wrt Fields: driving characteristics that are selected via user input during user control of the vehicle are used to learn typical driving behavior for the user).
As to claim 8, the combination teaches the method according to claim 1, wherein the vehicle comprises a semi-automated vehicle or fully automated vehicle (Fields: title).
As to claim 13, the combination teaches the system according to claim 12, wherein the machine-learned driving habits of the person are learned further based on user inputs (as discussed above wrt Fields: driving characteristics that are selected via user input during user control of the vehicle are used to learn typical driving behavior for the user).

Claims 3-6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Roberson as applied to claim 1 above, and further in view of Li (US 2017/0297586 A1).
As to claim 3, the combination teaches the method according to claim 1.	However, “receiving a user-software interaction for activating an adaptive driving mode of the vehicle; and transitioning an operational mode of the vehicle from a normal self-driving mode to the adaptive driving mode in response to the user-software interaction” may not be explicitly disclosed.	In a related invention, Li teaches receiving a user-software interaction for activating an adaptive driving mode of the vehicle (Li: learning occurs when a learning mode is selected, see it may be advantageous to separate manual driving and learning in a situation where the driver does not want habits/preferences to be monitored at that time – [36]; 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select predetermined portions of the display to transmit an associated signal to the processing circuitry 130 as would be known by one of ordinary skill in the art. The selectable portions of the driver preferences interface 150 can include manual driving 305, learning mode 310, adjust preferences 315, autonomous driving 320, first driver 325, second driver 330, aggressive 340, and cautious 335. 
As to claim 4, the combination teaches prompting a user to select an Adaptive Driving Mode operate mode or an ADM learn mode when an ADM software module of the vehicle is activated (Li: No – S610 [Wingdings font/0xE0] … [Wingdings font/0xE0] Yes – S610, F.8; 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select predetermined portions of the display to transmit an associated signal to the processing circuitry 130 as would be known by one of ordinary skill in the art. The selectable portions of the driver preferences interface 150 can include manual driving 305, learning mode 310, adjust preferences 315, autonomous driving 320, first driver 325, second driver 330, aggressive 340, and cautious 335.  – [35]).
As to claim 5, the combination teaches wherein the first sensor information is received, the machine learning operations are performed, the at least one autonomous driving rule is determined, and the particular driving style setting is programmed when the ADM learn mode is selected (Fields: a driver profile may be built to allow the automated or autonomous/semi-autonomous vehicle to mimic a specific driver's driving. Acceptable ranges for each driving behavior characteristic may be developed. The acceptable ranges be defined by upper and lower limits or thresholds. If the specific driver's actual driving behavior falls within the acceptable range for an individual driving behavior characteristic, then a setting for that specific driving behavior characteristic in a driver profile may be set to match the specific driver's actual driving behavior. On the other hand, if the specific driver's actual driving behavior falls outside the acceptable range for an individual driving behavior characteristic, then a setting for that specific  c.12, l.16) when the ADM learn mode is selected (Li: learning occurs when a learning mode is selected, see it may be advantageous to separate manual driving and learning in a situation where the driver does not want habits/preferences to be monitored at that time – [36]; No – S610 [Wingdings font/0xE0] … [Wingdings font/0xE0] Yes – S610 [Wingdings font/0xE0] … S630, F.8; 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select learning mode 310 – [35]).
As to claim 6, the combination teaches wherein the at least one autonomous driving rule is enforced (Fields: c.12, l.1-27) when the ADM operate mode is selected (Fields: 408, F.4; Li: S640, F.8).
As to claim 11, Fields teaches the method according to claim 1.	However, “further comprising automatically selecting a driving style setting option based on biometric information of a driver of the vehicle” may not be explicitly disclosed.	In a related invention, Li teaches further comprising automatically selecting a driving style setting option based on biometric information of a driver of the vehicle (Li: The correct driver profile can be selected via one or more cameras using facial recognition software. – [39]).	It would have been obvious to incorporate the teachings of Li into the system of Fields in order to automatically select a driving style setting option based on biometric information of a driver of the vehicle as described. The motivation being to provide better user convenience. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Roberson as applied to claim 1 above, and further in view of Smith et al. (US 2018/0307228 A1).
As to claim 7, the combination teaches the method according to claim 1.	However, “providing a notification to the person when there are no programmed driving style settings, and instructing the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process” may not be explicitly disclosed.	In a related invention, Smith teaches providing a notification to the person when there are no programmed driving style settings, and instructing the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process (The current autonomous driving profile may, for example, be a default profile supplied by a vehicle manufacturer, a modified profile provided by a third party, or a customized driving style profile defined by the user according to the method described below. – [44];  A user may be prompted to activate the learning mode upon an initial use of a vehicle, and the learning mode activation input is received based on an affirmative response from the user – [45]). 	It would have been obvious to incorporate the teachings of Smith into the system of Fields in order to provide a notification to the person when there are no programmed driving style settings, and instruct the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process as described. The motivation being provide a user with more desirable vehicle operation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Roberson as applied to claim 1 above, and further in view of Kozloski et al. (US 2014/0195213 A1).
As to claim 9, Fields teaches the method according to claim 1. However, “wherein a memorized active driving style and parameter values are exchanged with at least one adjacent vehicle for achieving .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Roberson as applied to claim 1 above, and further in view of Basir et al. (US 2015/0106289 A1).
As to claim 10, Fields may not disclose the limitations.	In a related invention, Basir teaches comprising reporting unusual, aggressive, or unsafe driving style to at least one of a driver of the vehicle, a registered owner of the vehicle, or beneficiary personnel ([34]).	It would have been obvious to incorporate the teachings of Basir into the system of Fields as described. The motivation being provide more desirable feedback.

Claim 14-19, 21, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0297586 A1) in view of Fields et al. (US 10,077,056 B1) and Roberson et al. (US 10,732,627 B1).
As to claim 14, Li teaches a vehicle (a vehicle capable of driving in a manual mode and an autonomous mode – [26]), comprising:	a plurality of sensors configured to generate sensor data specifying actions taken by a person while driving the vehicle (110, F.1);a driver profile may be built to allow the automated or autonomous/semi-autonomous vehicle to mimic a specific driver's driving. Acceptable ranges for each driving behavior characteristic may be developed. The acceptable ranges be defined by upper and lower limits or thresholds. If the specific driver's actual driving behavior falls within the acceptable range for an individual driving behavior characteristic, then a setting for that specific driving behavior characteristic in a driver profile may be set to match the specific driver's actual driving behavior. On the other hand, if the specific driver's actual driving behavior falls outside the acceptable range for an individual driving behavior characteristic, then a setting for that specific driving behavior characteristic in the driver profile may be set to match the upper or lower limit or threshold for that characteristic. - c.12, l.16), the at least one autonomous driving rule configured to cause performance of autonomous driving operations of the vehicle (e.g. automatically drive a vehicle based upon the driver profile and/or settings established c.13, l.27-32); and	cause a value (any arbitrary value) of at least one operational parameter (driving behavior/characteristic,  e.g. braking, cornering, speed management, average following distance, etc… – c.4, l.34-63) that is selected by a user during user control of the vehicle (i.e. driving behaviors/characteristics that are selected via user input during user control of the vehicle are used to learn typical driving behavior/characteristics for the user) to be overridden in accordance with the at least one autonomous driving rule (If the insured's typical driving behavior for a specific driving characteristic is not within an acceptable range for safe driving, the driving mode of the automated vehicle may include a setting set at, or adjusted to, an upper or lower limit or threshold for the acceptable range. – c.5, l.1-5), when the particular driving style setting is selected (e.g. the autonomous or semi-autonomous vehicle may be driven automatically (under processor control) in a manner that corresponds to the mode selected, such as in accordance with a driver profile. – c.5, l.31-34).	It would have been obvious to incorporate the teachings of Fields into the system of Li in order to determine at least one autonomous driving rule for a particular driving style setting of a plurality of driving style setting options based on the machine-learned driving habits of the person, the at least one autonomous driving rule configured to cause performance of autonomous driving operations of the vehicle; program the particular driving style setting using the at least one autonomous driving rule; and cause a value of at least one operational parameter that is selected by a user during user control of the vehicle to be overridden in accordance with the at least one autonomous driving rule, when the particular driving style setting is selected as described. The motivation being to better adapt vehicle control to user preferences while ensuring compliance with safety regulations.	However, “transitioning an operational mode of the vehicle from the first operational mode to a second different operational mode based on operational information received from an adjacent vehicle” may not be explicitly disclosed.	In a related invention, Roberson teaches transitioning an operational mode of the vehicle from the first operational mode to a second different operational mode based on operational information received from an adjacent vehicle (Roberson: see abstract, and the algorithm of F.3).	It would have been obvious to incorporate the teachings of Roberson into the system of Fields in order to transition an operational mode of the vehicle from the first operational mode to a second different operational mode based on operational information received from an adjacent vehicle as described. The motivation being to increase safety.
As to claim 15, the combination teaches the vehicle according to claim 14, wherein the machine-learned driving habits of the person are learned further based on user inputs (as discussed above, driving characteristics that are selected via user input during user control of the vehicle are used to learn typical driving behavior for the user).
As to claim 16, the combination teaches the vehicle according to claim 14, wherein the vehicle on-board computing device is further configured to:	receive a user-software interaction for activating an adaptive driving mode of the vehicle (Li: 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select predetermined portions of the display to transmit an associated signal to the processing circuitry 130 as would be known by one of ordinary skill in the art. The selectable portions of the driver  – [35]); and	transition an operational mode of the vehicle from a normal self-driving mode to the adaptive driving mode in response to the user-software interaction (Li: No – S610 [Wingdings font/0xE0] … [Wingdings font/0xE0] Yes – S610, F.8).
As to claim 17, the combination teaches the vehicle according to claim 16, wherein the vehicle on-board computing device is further configured to prompt a user to select an Adaptive Driving Mode operate mode or an ADM learn mode when an ADM software module of the vehicle is activated (Li: No – S610 [Wingdings font/0xE0] … [Wingdings font/0xE0] Yes – S610, F.8; 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select predetermined portions of the display to transmit an associated signal to the processing circuitry 130 as would be known by one of ordinary skill in the art. The selectable portions of the driver preferences interface 150 can include manual driving 305, learning mode 310, adjust preferences 315, autonomous driving 320, first driver 325, second driver 330, aggressive 340, and cautious 335.  – [35]).
As to claim 18, the combination teaches the vehicle according to claim 17, wherein the sensor data is received, the machine learning operations are performed, the at least one autonomous driving rule is determined, and the particular driving style setting is programmed (Li: S630, F.8; Fields: a driver profile may be built to allow the automated or autonomous/semi-autonomous vehicle to mimic a specific driver's driving. Acceptable ranges for each driving behavior characteristic may be developed. The acceptable ranges be defined by upper and lower limits or thresholds. If the specific driver's actual driving behavior falls within the  c.12, l.16) when the ADM learn mode is selected (Li: learning occurs when a learning mode is selected, see it may be advantageous to separate manual driving and learning in a situation where the driver does not want habits/preferences to be monitored at that time – [36]; No – S610 [Wingdings font/0xE0] … [Wingdings font/0xE0] Yes – S610, F.8; 310, F.3; The driver preferences interface 150 can be a touch screen LCD, for example, such that the driver may interact with the display and select learning mode 310 – [35]).
As to claim 19, the combination teaches the vehicle according to claim 17, wherein the at least one autonomous driving rule is enforced (Fields: c.12, l.1-27) when the ADM operate mode is selected (Li: S640, F.8).
As to claim 21, the combination teaches the vehicle according to claim 14, wherein the vehicle comprises a semi-automated vehicle or fully automated vehicle (Li: a vehicle capable of driving in a manual mode and an autonomous mode – [26]; Fields: title).
As to claim 24, the combination teaches the vehicle according to claim 14, wherein a driving style setting option is automatically selected based on biometric information of a driver of the vehicle (Li: The correct driver profile can be selected via one or more cameras using facial recognition software. – [39]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Fields, and Roberson as applied to claim 14 above, and further in view of Smith et al. (US 2018/0307228 A1).
As to claim 20, the combination teaches the vehicle according to claim 14.	However, “wherein the vehicle on-board computing device is further configured to provide a notification to the person when there are no programmed driving style settings, and instruct the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process” may not be explicitly disclosed.	In a related invention, Smith teaches wherein the vehicle on-board computing device is further configured to provide a notification to the person when there are no programmed driving style settings, and instruct the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process (The current autonomous driving profile may, for example, be a default profile supplied by a vehicle manufacturer, a modified profile provided by a third party, or a customized driving style profile defined by the user according to the method described below. – [44];  A user may be prompted to activate the learning mode upon an initial use of a vehicle, and the learning mode activation input is received based on an affirmative response from the user – [45]). 	It would have been obvious to incorporate the teachings of Smith into the system of modified Li in order to provide a notification to the person when there are no programmed driving style settings, and instruct the person to select a normal self-driving mode that does not follow any driving style or a human-driving mode to start a learning process as described. The motivation being provide a user with more desirable vehicle operation.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Fields, and Roberson as applied to claim 14 above, and further in view of Kozloski et al. (US 2014/0195213 A1).
As to claim 22, the combination teaches the vehicle according to claim 14. However, “wherein a memorized active driving style and parameter values are exchanged with at least one adjacent vehicle for achieving objectives of an ADM software module and objectives of the vehicle” may not be explicitly disclosed.	In a related invention, Kozloski teaches wherein a memorized active driving style and parameter values are exchanged with at least one adjacent vehicle for achieving objectives of an ADM software module and objectives of the vehicle (350, F.3).	It would have been obvious to incorporate the teachings of Kozloski into the system of modified Li in order to exchange a memorized active driving style and parameter values with at least one adjacent vehicle for achieving objectives of an ADM software module and objectives of the vehicle as described. The motivation being to better coordinate vehicle movement.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Fields, and Roberson as applied to claim 14 above, and further in view of Basir et al. (US 2015/0106289 A1).
As to claim 23, the combination may not disclose the limitations.	In a related invention, Basir teaches comprising reporting unusual, aggressive, or unsafe driving style to at least one of a driver of the vehicle, a registered owner of the vehicle, or beneficiary personnel ([34]).	It would have been obvious to incorporate the teachings of Basir into the system of modified Li in order to report unusual, aggressive, or unsafe driving style to at least one of a driver of the vehicle, a .

Claims 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields and Roberson as applied to claim 1, above, and further in view of Li (US 2017/0297586 A1) and Heredia et al. (US 2018/0122160 A1).
As to claim 25, Fields and Roberson may not explicitly teach the limitations.	In a related invention, Li teaches performing operations by the vehicle to prompt the person to select a learning option (310, F.3; it may be advantageous to separate manual driving and learning in a situation where the driver does not want habits/preferences to be monitored at that time – [36]).	It would have been obvious to incorporate the teachings of Li into the system of Fields as described. The motivation being provide a user with more desirable vehicle operation.	However, “a supervised machine learning option or an unsupervised machine learning option” may not be explicitly disclosed.	In a related invention, Heredia teaches learning via supervised machine learning and learning via unsupervised machine learning (A suite of machine learning algorithms can be used to identify (and continuously learn) patterns from the data. Other methods are used in alternate embodiments. When machine -learning algorithms are used data that includes both supervised and unsupervised methods of collection can be incorporated. Unsupervised methods can be used, for example, to classify drivers that drive during winter conditions into: `extremely careful`, `careful`, `average`, `careless`, `extremely careless`. Supervised methods can be used, for example, to predict the impact of traffic congestion and  [32]).	It would have been obvious to incorporate the teachings of Heradia into the system of modified FIelds such that supervised machine learning and unsupervised machine learning be optionally selectable as described. The motivation being to provide a user with more desirable vehicle operation (e.g. see motivation provided by Li: [36]) while also better learning by taking into account user operations through direct feedback.
As to claim 26, the combination teaches receiving by the vehicle a user software interaction selecting the supervised machine learning option (supervised machine learning is optionally selected with the motivation being to provide a user with more desirable vehicle operation, e.g. by a selection through direct input of when habits/preferences are to be monitored; see motivation provided by Li: [36] and the rejection and rationale for the rejection of claim 25 above).
As to claim 28, the combination teaches the method according to claim 25, further comprising receiving by the vehicle a user software interaction selecting the unsupervised machine learning option (unsupervised machine learning is optionally selected with the motivation being to provide a user with more desirable vehicle operation, e.g. by a selection through direct input of when habits/preferences are to be monitored; see motivation provided by Li: [36] and the rejection and rationale for the rejection of claim 25 above).

Claims 27, 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields, Roberson, Li, and Heredia, as applied to claims 26, 28, above, and further in view of Vaughn et al. (US 2017/0174221 A1).
As to claim 27, the combination teaches the method according to claim 26, further comprising performing machine learning operations by the vehicle in response to a direct user input (supervised machine learning is optionally selected with the motivation being to provide a user with more desirable vehicle operation, e.g. by a selection through direct input of when habits/preferences are to be monitored; see motivation provided by Li: [36] and the rejection and rationale for the rejection of claims 25-26 above). 	However, “an indirect input” may not be explicitly disclosed.	In a related invention, Vaughn teaches performing machine learning operations by the vehicle in response to an indirect input (Vaughn: other data may be collected and analyzed in order to indirectly infer various qualities of how the vehicle is used – [39]).	It would have been obvious to incorporate the teachings of Vaughn into the system of modified Fields in order to perform machine learning operations by the vehicle in response to an indirect input as described. The motivation being to better determine how a vehicle is used by a user. 
As to claim 29, the combination teaches the method according to claim 28.	However, “an indirect input” may not be explicitly disclosed.	In a related invention, Vaughn teaches performing machine learning operations by the vehicle in response to an indirect input (Vaughn: other data may be collected and analyzed in order to indirectly infer various qualities of how the vehicle is used – [39]).	It would have been obvious to incorporate the teachings of Vaughn into the system of modified Fields in order to perform machine learning operations by the vehicle in response to an indirect input as described. The motivation being to better determine how a vehicle is used by a user. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663